EXHIBIT 10.42

NOBEL LEARNING COMMUNITIES, INC.

FIFTH AMENDMENT TO CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement (herein, the “Amendment”) is entered
into as of May 8, 2006, between Nobel Learning Communities, Inc., a Delaware
corporation (the “Borrower”), and Harris N.A., as successor by merger with
Harris Trust and Savings Bank (“Harris”), as sole Lender on the date hereof and
as Administrative Agent for the Lenders.

PRELIMINARY STATEMENTS

A. The Borrower, the Guarantors, and Harris entered into a certain Credit
Agreement, dated as of February 20, 2004, as amended (referred to herein as the
“Credit Agreement”). All capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

B. The Borrower has requested that Harris amend the definition of “Applicable
Margin” and make certain other amendments, and Harris is willing to do so under
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section 3
below, the definition of “Applicable Margin” set forth in Section 5.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II below,
and thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:



--------------------------------------------------------------------------------

LEVEL

  

TOTAL FUNDED

DEBT/EBITDA

RATIO FOR SUCH

PRICING DATE

  

APPLICABLE

MARGIN FOR BASE

RATE LOANS UNDER

REVOLVING CREDIT,

TERM CREDIT AND
REIMBURSEMENT

OBLIGATIONS SHALL

BE:

  

APPLICABLE

MARGIN FOR

EURODOLLAR

LOANS UNDER

REVOLVING

CREDIT, TERM

CREDIT AND

LETTER OF CREDIT

FEE SHALL BE:

  

APPLICABLE

MARGIN FOR

REVOLVING CREDIT

COMMITMENT FEE

SHALL BE:

II

   Greater than or equal to 1.50 to 1.0    1.00%    2.25%    0.375%

I

   Less than 1.50 to 1.0    0.50%    1.75%    0.375%

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after June 30, 2006, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof, it being
understood by the parties hereto that the Applicable Margins shall be maintained
at the rates per annum shown opposite Level II until receipt of such financial
statements for the fiscal quarter ended June 30, 2006. The Applicable Margin
shall be established based on the Total Funded Debt/EBITDA Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If the Borrower
has not delivered its financial statements by the date such financial statements
(and, in the case of the year-end financial statements, audit report) are
required to be delivered under Section 8.5 hereof, until such financial
statements and audit report are delivered, the Applicable Margin shall be the
highest Applicable Margin (i.e., Level II shall apply). If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin established by such late delivered financial statements
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the Applicable Margin established by such financial
statements shall be in effect from the Pricing Date that occurs immediately
after the end of the fiscal quarter covered by such financial statements until
the next Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined.

 

-2-



--------------------------------------------------------------------------------

SECTION 2. CONDITIONS PRECEDENT.

Upon the satisfaction of all of the following conditions precedent, this
Amendment shall become effective on and as of the date first above written to
the same extent as if it had been entered into on such date:

2.1. The Borrower and Harris shall have executed and delivered this Amendment.

2.2. No material adverse change in the financial condition, operations or
properties of the Borrower and its Subsidiaries shall have occurred from that
reflected in the June 30, 2005 audited financial statements delivered to Harris
pursuant to Section 8.5(b) of the Credit Agreement.

2.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to Harris and its counsel.

2.4. The Guarantors shall have executed and delivered to Harris their consent to
this Amendment in the form set forth below.

SECTION 3. REPRESENTATIONS.

In order to induce Harris to execute and deliver this Amendment, the Borrower
hereby represents to Harris that as of the date hereof the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct (except that (a) the representations contained in
Section 6.2 shall be deemed to refer to the most recent list of subsidiaries of
Borrower delivered to the Administrative Agent prior to the date hereof, and
(b) the representations contained in Section 6.5 shall be deemed to refer to the
most recent financial statements of the Borrower delivered to the Administrative
Agent) and the Borrower is in compliance with the terms and conditions of the
Credit Agreement and no Default or Event of Default has occurred and is
continuing under the Credit Agreement or shall result after giving effect to
this Amendment.

SECTION 4. MISCELLANEOUS.

4.1. The Borrower and the Guarantors heretofore executed and delivered to the
Lenders the Collateral Documents. Each of the Borrower and the Guarantors hereby
acknowledges and agrees that the Liens created and provided for by the
Collateral Documents continue to secure, among other things, the Obligations
arising under the Credit Agreement as amended hereby; and the Collateral
Documents and the rights and remedies of the Administrative Agent and Lenders
thereunder, the obligations of the Borrower and Guarantors thereunder, and the
Liens created and provided for thereunder remain in full force and effect and
shall not be affected, impaired or discharged hereby. Nothing herein contained
shall in any manner affect or impair the priority of the liens and security
interests created and provided for by the Collateral Documents as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

4.2. Except as specifically amended herein, the Credit Agreement shall continue
in full force and effect in accordance with its original terms. Reference to
this specific Amendment

 

-3-



--------------------------------------------------------------------------------

need not be made in the Credit Agreement, the Notes, or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to or with respect to the Credit
Agreement, any reference in any of such items to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.

4.3. The Borrower agrees to pay on demand all costs and expenses of or incurred
by the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Amendment, including the fees and expenses of
counsel for the Administrative Agent.

4.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.

[SIGNATURE PAGE TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------

This Fifth Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

NOBEL LEARNING COMMUNITIES, INC. By  

 

Name   /s/ Thomas Frank Title   Chief Financial Officer

Accepted and agreed to.

 

HARRIS N.A., as successor by merger with

    Harris Trust and Savings Bank, as the sole

    Lender and as Administrative Agent

By  

 

Name   /s/ Mark W. Piekos Title   /s/ Managing Director

 

-5-



--------------------------------------------------------------------------------

GUARANTORS’ ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned, pursuant to Section 12 of the Credit Agreement, has,
inter alia, guaranteed the Obligations, Hedging Liability, and Funds Transfer
and Deposit Account Liability. Each of the undersigned hereby consents to the
Fifth Amendment to Credit Agreement as set forth above and confirms that its
aforementioned Guaranty and all of the undersigned’s obligations thereunder
remain in full force and effect (and, without limiting the foregoing, each of
the undersigned acknowledges and agrees that the indebtedness evidenced by the
New Note constitutes indebtedness which is guarantied by the undersigned). Each
of the undersigned further agrees that the consent of the undersigned to any
further amendments to the Credit Agreement shall not be required as a result of
this consent having been obtained.

 

MERRYHILL SCHOOLS NEVADA, INC. By  

 

Name   /s/ Thomas Frank Title   /s/ Chief Financial Officer NEDI, INC. By  

 

Name   /s/ Thomas Frank Title   /s/ Chief Financial Officer

THE HOUSTON LEARNING ACADEMY, INC.

HOUSTON LEARNING ACADEMY–SAN ANTONIO, INC. SPYROS, INC.

ORTHONI, INC.

MARIAN CATECHIS, INC.

SANC, INC.

MALONA, INC.

NOBEL LEARNING TECHNOLOGIES, INC.

NOBEL SCHOOL MANAGEMENT SERVICES, INC.

By  

 

Name   /s/ George H. Bernstein Title   /s/ President



--------------------------------------------------------------------------------

PALADIN ACADEMY, L.L.C. By:   Nobel Learning Communities, Inc., its sole member
By  

 

Name   / s/ Thomas Frank Title   /s/ Chief Financial Officer THE ACTIVITIES
CLUB, INC. By  

 

Name   /s/ Thomas Frank Title   /s/ Chief Financial Officer

 

-2-